Citation Nr: 1453193	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS), for the period on appeal before February 4, 2013.

2.  Entitlement to a rating in excess of 50 percent for PTSD with depressive disorder, NOS, for the period from February 4, 2013.

3.  Entitlement to service connection for tinnitus.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969, to include combat service in the Republic of Vietnam.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  Prior to February 4, 2013, the Veteran's PTSD with depressive disorder, NOS, resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
 
2. For the period from February 4, 2013, the Veteran's PTSD with depressive disorder, NOS, resulted in no more than occupational and social impairment with reduced reliability and productivity.

3.  Tinnitus did not have onset during active service, was not caused by a service-connected disability, and was not otherwise caused by active service.



CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for PTSD with depressive disorder, NOS, have not been met for the period prior to February 4, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).
 
2.  The criteria for a disability rating in excess of 50 percent for PTSD with depressive disorder, NOS, have not been met for the period from February 4, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

3. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in letters dated August 2010 (PTSD) and September 2011 (tinnitus).

VA's duty to assist includes assisting a claimant in obtaining treatment records and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Pursuant to this duty, VA has associated with the Veteran's claims file his VA treatment records and non-VA treatment records.  Also pursuant to VA's duty to assist the Veteran, VA must provide an examination and obtain a medical opinion when necessary.  The Veteran was afforded examinations to evaluate his PTSD and hearing-related issues in October 2010 and February 2013.  The Board finds that the examinations and accompanying opinions are adequate as the examination reports show that the examiners considered the relevant history of the Veteran's PTSD, which includes his history as recorded in his claims file; provided sufficiently detailed descriptions of the disability; and provided analyses to support their opinions concerning the severity of the Veteran's PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Prior to the Veteran's submission of his September 2011 claim for service connection for tinnitus, VA provided a general audiological examination in October 2010 with regard to a previous claim for service connection for hearing loss, but which also addressed the cause of tinnitus.  There has not been any change in facts as to trigger the need for another medical opinion.  

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating Claim

By way of background, the RO granted service connection for PTSD with anxiety and depression (claimed as postwar syndrome) in a November 2010 rating decision and assigned a 30 percent rating, effective May 27, 2010.  In September 2011, the Veteran expressed disagreement with the assigned rating and the RO subsequently increased the Veteran's rating to 50 percent, effective February 4, 2013, in a June 2013 rating decision.  Thus, the issues that are currently before the Board are as follows: (1) whether the Veteran is entitled to a rating in excess of 30 percent for the period on appeal prior to February 4, 2013; and (2) whether the Veteran is entitled to a rating in excess of 50 percent for the period from February 4, 2013.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-V), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

VA mental health outpatient notes dated March 2010 document the Veteran's report of mild hypervigilance, increased startle response when others stand close to him, nightmares once per week, poor sleep, poor energy, irritability, distractability, hopelessness, lack of motivation, mild anhedonia, negative thinking, anxiety, and intrusive thoughts.  He reported that he felt as though his boss no longer liked him and relied on him less, but implied that this shift may have been the result of his upcoming retirement.  Additionally, he denied avoiding things, but reported that he has engaged in emotional numbing and self-isolation.  He presented with sad mood and his affect was constricted and tearful.  He was negative for psychosis, symptoms of mania, and suicidal/homicidal ideation.

In August 2010, the Veteran reported feeling depressed and having increased generalized anxiety, and a clinician documented anhedonia and poor concentration.  Again, in October 2010, the Veteran reported having depression.  A clinician noted anhedonia, poor concentration, poor sleep, poor appetite, and "limited" insight/judgment.  However, the clinician also noted that the Veteran denied having anxiety and described his mood as "fine."

Also in October 2010, VA provided an examination during which the Veteran demonstrated the following: no impairment of thought process and communication; orientation in all three spheres; no delusions or hallucinations; no suicidal ideation; intact reasoning and judgment; fair memory; clear and coherent speech; and mildly anxious affect.  The Veteran reported having sleeping problems, hypervigilance, hyperstartle, occasional irritability and short temper, short periods of withdrawal from others, being depressed at times, occasional loss of energy and drive, occasional cessation of participation in pleasurable things, occasional and nonsevere anxiety, and occasional flashbacks.  Notwithstanding these reports, the Veteran reported that he has not had unusual problems being in a crowd and is able to attend social gatherings.  Additionally, the Veteran denied having any problems getting along with his bosses and reported that he has never been fired or quit jobs due to any problems.  He reported that he was working at the same company for forty-two years and has not missed time from work due to any emotional difficulties.

In summarizing the Veteran's symptoms, the October 2010 examiner noted that the Veteran demonstrated some occasional irritable mood and temperament, some relationship problems, some mild difficulties with regard to depression, some anxiety, and no problems in his work environment.  The examiner assigned a GAF score of 52 and explained that the score is indicative of moderately severe symptomatology.

VA mental health outpatient notes dated December 2010 and April 2011 document the Veteran's reports of anxiety, some avoidance, fair memory, and a good relationship with his wife.  These records indicate that he still had nightmares, had occasional flashbacks and intrusive memories, had startle response, and felt on guard.  Notably, however, a clinician documented the Veteran's report that his continuing hyperstartle was less intense and he was less depressed.  The Veteran was negative for psychosis and mania, psychomotor agitation and retardation, hallucinations, delusions, suicidal ideation, and homicidal ideation.  He also demonstrated the following: normal speech; good mood; goal-directed thought process without circumstantiality, tangentiality, and flight of ideas; orientation to person, place, and time; and good insight/judgment.

VA treatment records dated August 2011 to September 2012 document the Veteran's reports that his mood was "about the same" and "okay," and that he was worried about retiring because he felt that work distracted him from his PTSD symptoms.  These records document occasional intrusive thoughts, continuing hypervigilance and hyperstartle, avoidance of crowds, and poor concentration.  The Veteran reported having good sleep, feeling less depressed, and having decreased irritability.  He demonstrated good energy, good eye contact, good grooming, goal-directed thought process without tangientiality or flight of ideas, normal speech, good cognition, and good insight/judgment.  He was negative for psychomotor agitation and retardation, hallucinations, delusions, and suicidal/homicidal ideation.  In addition, while it was noted that the Veteran demonstrated flat affect in August 2011, treatment records dated February 2012 and September 2012 document appropriate and bright affect.

December 2012 VA treatment records document the Veteran's report that his mood is depressed about 50 percent of the time.  These December 2012 records also document the Veteran's report that he felt sad after retiring and that his PTSD worsened.  Specifically, the Veteran reported an increase in intrusive thoughts, hypervigilance, and startle response.  He also reported insomnia.  Notably, however, the Veteran reported that he joined a local gym and the evidence shows that some of the Veteran's sleep difficulties may be attributed to sleep apnea.  Review of the record reveals that the Veteran's symptoms remained stable during the period from August 2011 to February 2013, at which time he indicated that his PTSD worsened slightly since his retirement.

In February 2013, the Veteran was provided a VA examination during which he was diagnosed with PTSD and depressive disorder, NOS.  The examiner endorsed that the Veteran demonstrated the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; poor eye contact; sufficient grooming and hygiene; cooperative manner, linear and goal-oriented thought processes; thought content absent of any thought disorder; alertness and orientation; sufficient concentration and memory; intact judgment; fair insight; and speech normal in rate and rhythm, but occasionally hesitant.  The Veteran reported that he experiences only occasional depressed mood and, at times, experiences decreased motivation and anhedonia.  He reported taking regular showers, brushing his teeth, changing his clothes, and eating two meals per day.  The examiner found the Veteran capable of managing his financial affairs.

The examiner concluded that the Veteran's condition has been productive of occupational and social impairment with reduced reliability and productivity.  Consistent with previous reports, the Veteran reported that he did not have any problems in the workplace due to emotional difficulties and he did not encounter any outward demonstration of difficulty from his supervisors or peers due to his condition.  There is no evidence to indicate that he had to take time off from work due to his PTSD.

With regard to his social functioning, the Veteran reported during his February 2013 examination that he gets along with his wife, but had to get adjusted to spending more time at home post-retirement.  The Veteran also reported that he gets along with his children, but does not see them frequently, and that he retired when he did so that he would be able to see his grandchildren and participate in their lives.  He reported that he is not close to his siblings, but that this is not due to his PTSD.  The examiner concluded that the Veteran's PTSD has affected his social functioning in that he isolated himself more after retiring.  Notably, however, the Veteran reported that he wished he would have retired in the summer so that he could play more golf as soon as he retired.

Review of the record shows that VA clinicians were consistent in their assignment of a GAF score of 50 from March 2010 to February 2013.  The Board notes, however, that a GAF score of 52 was assigned during his October 2010 PTSD examination, and VA clinicians assigned a GAF score of 58 during December 2010 and April 2011 mental health evaluations.

Also of record are reports of psychological evaluations conducted by non-VA psychologist Dr. H. Cohen in September 2010 and October 2011.  Dr. Cohen noted the Veteran's reports of re-experiencing, hyperarousal, worsening depression, chronic sleep problems, withdrawal from his wife, social isolation, avoidance, anxiety, using work to distract him from his PTSD symptoms, and having few hobbies.  Dr. Cohen observed flat affect, sad and sullen mood, high anxiety, panic, constricted thinking, paranoid features, an increase in alcohol consumption to control anxiety, obsessive worry, ritualized behavior, poor judgment.  Dr. Cohen assigned a GAF score of 48 in September 2010 and 47 in October 2011.

In a December 2013 PTSD disability benefits questionnaire, Dr. Cohen endorsed that the Veteran demonstrated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  In an accompanying psychological evaluation, Dr. Cohen documented the Veteran's reports that he was no longer working because he thought that others could sense a decline in his mental condition, spent most of his time at home, and experienced an increase in the intensity and frequency of his symptoms.  The Veteran reported that he is reclusive and emotionally disconnected from family, and rarely attends social and family gatherings.  The following symptoms were noted: depressed mood; suspiciousness; poor impulse control; anxiety; weekly panic attacks; decrease in judgment and decisionmaking ability since leaving work; increased intrusive thoughts of service in Vietnam; poor self-esteem; varying motivation; confusion; flat affect with constriction.  The Veteran reported that he enjoys golf, but plays six times per year and has no other hobbies.  He denied suicidal ideation.  Dr. Cohen assigned a GAF score of 49.

In reviewing Dr. Cohen's evaluations, the Board notes that although Dr. Cohen stated that the Veteran's condition worsened, the Board finds it highly probative that the GAF scores assigned by Dr. Cohen varied only slightly over time-the Veteran's score dropped from 48 in September 2010 to 47 in October 2011 and increased to 49 in December 2013, which indicates that the Veteran's overall condition remained unchanged, generally.  Additionally, with regard to Dr. Cohen's reports that the Veteran's symptoms have increased in frequency and severity, the Board finds it highly probative that VA treatment records that document the Veteran's progress on a regular basis between April 2010 and February 2013 present a disability picture that is less severe than what is presented by Dr. Cohen's reports, which were requested by the Veteran because he was unhappy with his assigned ratings.  The Board finds records of the Veteran's regular VA treatment more probative in assessing the nature and severity of his PTSD, as they were recorded on a regular basis for treatment purposes and are more comprehensive than reports of transient symptoms.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).  What is more, Dr. Cohen noted in September 2010, which is when he first evaluated the Veteran, that the Veteran was receiving VA treatment, but Dr. Cohen did not review these records.  Thus, the Board finds that Dr. Cohen did not have access to regular reports of the Veteran's treatment, which would have offered a more complete record upon which to compare symptoms presented by the Veteran during his evaluations to treatment records that document the nature and severity of the Veteran's condition.

It is after careful review of the evidence that the Board finds that the preponderance of the evidence demonstrates that disability due to the Veteran's PTSD has not approximated the schedular criteria for a rating in excess of 30 percent for the period before February 4, 2013 and in excess of 50 percent for the period from February 4, 2013.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The credible evidence of record shows that for the period on appeal before February 4, 2013, the Veteran's PTSD was productive of mild hypervigilance, hyperstartle, occasional irritability, nightmares, poor sleep, poor energy, mild anhedonia, occasional depressed mood, constricted and tearful affect, anxiety, intrusive thoughts, okay to depressed mood, some intermittent social isolation, and a brief period of limited insight/judgment. The Board finds that a rating in excess of 30 percent is not warranted because the evidence does not show suicidal or homicidal ideation, abnormal psychomotor activity, difficulty in understanding complex commands, memory loss, delusions or hallucinations, an inability to perform activities of daily living, disorientation, panic attacks more than once per week, regularly impaired judgment or thinking, or similar symptoms.

Importantly, the evidence does not show that the Veteran had difficulty in establishing and maintaining effective work and social relationships during this time period.  In fact, it was reported that although the Veteran has demonstrated some social withdrawal, he reported engaging in social activities and reported that he did not have a problem getting along with his bosses and has not experienced other problems due to his psychiatric condition.  Notably, the Board finds the Veteran's report during his February 2013 VA examination that he retired to spend more time with his grandchildren and his report during his November 2013 hearing that he waited until he was eligible for retirement on the basis of his age highly probative in assessing the Veteran's level of occupational and social impairment due to PTSD. Thus, it is reasonable to find that any difficulties he may have experienced in maintaining his familial relationships were transient.

Thus, the Board finds that the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during this time period, and a rating in excess of 30 percent is not warranted for the period before February 4, 2013.

For the period from February 4, 2013, the Board finds that a rating in excess of 50 percent is not warranted because the evidence does not show that the Veteran has experienced occupational and social impairment with deficiencies in most areas, or that he has experienced total occupational and social impairment.   During this period, the Veteran's condition has been productive of no more than occupational and social impairment with reduced reliability and productivity, as the evidence does not show suicidal or homicidal ideation, abnormal psychomotor activity, abnormal speech, lack of impulse control, spatial or temporal disorientation, memory loss, difficulty in adapting to stressful circumstances, impaired impulse control that has resulted in violence, or similar symptoms.  Additionally, the Board notes again that the Veteran reported that he did not have any problems at work, retired for reasons unrelated to his PTSD, and participates in social activities.  Although the Veteran has made reports of intermittent or occasional increases in severity of his symptoms, the Board notes that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  Thus, the Board finds that the Veteran's symptoms do not approximate a rating in excess of 50 percent for the period from February 4, 2013

In sum, the Board finds that the disability picture that is presented by the entire record demonstrates that a schedular rating in excess of 30 percent is not warranted for the Veteran's PTSD for the period before February 4, 2013, and a schedular rating in excess of 50 percent is not warranted for the period from February 4, 2013.  The preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the manifestations of the Veteran's PTSD, which has been productive of symptoms such as anxiety, hypervigilance, hyperstartle, intrusive memories, and irritability-manifestations that are all contemplated by the rating criteria.  In any case, the criteria for evaluating mental disorders considers the level of impairment rather than specific symptoms, which further indicates that the Veteran's symptomatology is contemplated.  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds, however, that the present case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions, as the Veteran only has service connection for his psychiatric disability.

Additionally, as there is no indication that the Veteran has been rendered unemployable by reason of his psychiatric disability, consideration of the Veteran's entitlement to a total disability rating is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  However, service connection for such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).

Here, the Veteran reported during an October 2010 VA audiology examination that he has a history of military noise exposure and that his recurrent bilateral tinnitus had its onset during service.  The examiner diagnosed the Veteran with moderate sensorineural hearing loss in the right ear and normal hearing in the left ear, and opined that his tinnitus is as likely as not a symptom associated with his hearing loss and is less likely than not a result of noise exposure while in service.

Notably, the Veteran's STRs do not include complaints, diagnoses, or treatment of a hearing disability or tinnitus.  The report of the Veteran's July 1969 separation examination indicates that his ears were normal at that time, and indicates that the Veteran's only defects include a birthmark and visual defect.

Overall, there is no evidence in the STRs to indicate that the Veteran had tinnitus that was incurred or aggravated during service and his file is negative for postservice reports or complaints of tinnitus prior to he submitted his claim for service connection in September 2011, which is a fact that weighs against his assertion that he has experienced symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (while the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible, the lack of such records is a fact that the Board can consider and weigh against a veteran's lay evidence).  In addition, November 2013 non-VA treatment records from audiologist Dr. L. Wayne document the Veteran's report that his tinnitus had its onset after he was discharged from service, (not during service).

Thus, while the Board has considered the Veteran's contention that his tinnitus had its onset in service, the Board finds that the evidence is against this finding.  In so finding, the Board finds it highly probative that the Veteran failed to seek treatment for his tinnitus until more than forty years after his separation from service and has made contradictory statements concerning the onset of the claimed condition.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

While Dr. L. Wayne's November 2013 records document her opinion that the Veteran's tinnitus "is most likely from artillery duties from the Vietnam War," the Board finds the October 2010 VA examiner's opinion more probative because the October 2010 examiner indicated review of the Veteran's objective medical history (the claims file) whereas Dr. L. Wayne appeared to rely solely on the Veteran's own account of his medical history.

Accordingly, the Board finds that the preponderance of the evidence is against finding that the Veteran is entitled to direct service connection with regard to his tinnitus.  Additionally, the Board notes that in order for service connection for tinnitus to be granted on a secondary basis, the evidence would have to show that the condition is due to, or aggravated by, a disease that for which the Veteran is already service-connected.  See 38 C.F.R. § 3.310.  Here, the evidence shows that the Veteran's tinnitus is secondary to hearing loss, which is a condition for which he does not have service connection.  Thus, service connection for tinnitus cannot be granted on a secondary basis.

With regard to the Veteran's combat service in Vietnam, the Board finds that the presumption in favor of service connection has been rebutted by clear and convincing evidence.  It is important to note here that the purpose of the combat presumption is to liberalize the mode of proof for a veteran who, by virtue of his service in combat, may not have been able to seek treatment for a condition during service.  See generally Jensen v. Brown, 4 Vet. App. 304 (1993).  Again, the Veteran has contended that he sustained acoustic injuries in combat causing his current tinnitus, but the Board finds the following evidence highly probative: the Veteran's failure to report tinnitus upon separation; and the Veteran's failure to seek treatment for a continuous hearing disability until more than forty years after his separation.  The Veteran has not produced credible evidence that would allow a reasonable fact finder to conclude that the alleged injury or disease was incurred in combat service, and thus, has not produced satisfactory evidence to warrant the application of the combat presumption.

The Board acknowledges the Veteran's contention that there is a causal relationship between his service and his tinnitus, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has tinnitus that had its onset during his active service or is otherwise related to his active service.  Thus, the appeal must be denied as to this issue.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

A rating in excess of 30 percent for PTSD with depressive disorder, NOS, is denied for the period prior to February 4, 2013.

A rating in excess of 50 percent for PTSD with depressive disorder, NOS, is denied for the period from February 4, 2013.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


